Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE, received 4/16/2021, has been entered into the record. 

Election/Restrictions
Claims 1-6, 19-20 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-15 and 17-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/6/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6, 8-15, 17-20 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, especially closest prior art reference Ohse et al. (US Pub. No. 2016/0254393A1), does not teach or suggest a silicon carbide semiconductor device comprising: a silicide layer formed by a silicidation reaction between a metallic layer and only the second semiconductor layer having a thickness of 20nm or less and a thickness of a carbon-containing region in which carbon-atoms are amorphously disposed inside the silicide layer is 10nm or less and greater than zero nm, and is less than the thickness of the silicide layer, as recited in claim 1; and a method for manufacturing a silicon carbide semiconductor device comprising forming a silicide layer having a thickness of 20nm or less by a reaction between a metallic layer and only the second semiconductor layer and wherein a thickness of a carbon-containing region in which carbon-atoms are 
Dependent claims 2-6, 9-15, 17-20 and 25 are allowable because they are dependent on one of allowable independent claims 1 or 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/4/2021